 MELLIN-QUINCY MANUFACTURING CO., INC.457MELLIN-QUINCYMANUFACIURINGCo.,INC.andINTERNATIONALBROTIIERHOOD OF PULP,SULPHITE AND PAPER MILLWORKERS,A.F.or L.,PETITIONER.Case No. 1-RC-2571.March4,1952Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before George A. Sweeney, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.The Intervenor, Local Union 135, United Construction Workersof America, United Mine Workers of America, contends that itsunion-shop contract with the Employer, dated September 1, 1950, isbar to this proceeding.The Intervenor, however, is not now andnever has been in compliance with the filing requirements of Section 9(f), (g), and (h) of the Act. The recent amendment to the Actrequires, with respect to union-shop contracts, that a labor organiza-tionmust have "at the time the agreement was made or within thepreceding twelve months received from the Board a notice of com-pliance with section 9 (f), (g), and (h)...."' Furthermore, theIntervenor's supplemental agreement of September 28, 1950, does notexpressly defer application of the union-shop provisions of the con-tract.'We therefore find that the contract is not a bar.We find that a question affecting commerce exists concerning therepresentation of certain employees of the Employer, within the mean-ing of Section 9 (c) and Section 2 (6) and (7) of the Act.4.We find that all production and maintenance employees at theEmployer's Whitefield, New Hampshire, plant, excluding office andclerical employees, guards, professional employees, executives, andall other supervisors as defined in the Act, constitute a unit appro-priate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act.[Text of Direction of Election omitted from publication in thisvolume.]1Public Law No. 189.82nd Congress,1st Sess.,Sec (c)(October 22,1951).CfDavis,Motor Company. Inc,97 NLRB 1252Uni.que Art Maim facturinqCo , 83 NLRB 1250.98 NLRB No 73.